Citation Nr: 1021718	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for arthritis of the 
left hand.

3.  Entitlement to service connection for a left leg injury.

4.  Entitlement to service connection for a left foot injury.

5.  Entitlement to service connection for chronic disability 
manifested by impaired vision.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) (also claimed as hiatal hernia).

7.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).

8.  Entitlement to service connection for heart disease.

9.  Entitlement to service connection for chronic disability 
due to an excision affecting the right hand and wrist.

10.  Entitlement to service connection for tinea pedis 
(claimed as bilateral athlete's foot).

11.  Entitlement to service connection for tinea cruris 
(claimed as rash).

12.  Entitlement to service connection for chronic disability 
manifested by headaches.

13.  Entitlement to service connection for prostatitis.

14.  Entitlement to service connection for erectile 
dysfunction secondary to prostatitis.

15.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from December 1963 to 
November 1966 and October 1976 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of entitlement to service connection for arthritis 
of the left hand, prostatitis and bilateral pes planus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board is deferring a decision on the claim for service 
connection for erectile dysfunction secondary to prostatitis 
until the claim of service connection for prostatitis is 
finally adjudicated, which is inextricably intertwined with 
the claim for service connection for erectile dysfunction.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The Veteran does not have arthritis of the right hand 
that is related to service.

2.  The Veteran does not have a left leg injury that is 
related to service.

3.  The Veteran does not have a left foot injury that is 
related to his military service.

4.  The Veteran does not have a current diagnosis of a 
chronic disability manifested by impaired vision.

5.  The Veteran does not have GERD that is related to 
service.

6.  The Veteran's hypertension is not shown to be causally or 
etiologically related to service.

7.  The Veteran's heart disease is not shown to be causally 
or etiologically related to service

8.  The Veteran does not have a chronic disability due to 
excision affecting the right hand and wrist that is related 
to service.

9.  The Veteran's tinea pedis is less likely than not a 
result of a skin disorder shown during military service.

10.  The Veteran's tinea cruris is less likely than not a 
result of a skin disorder shown during military service.

11. The Veteran does not have a chronic disability manifested 
by headaches that is related to service.


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was not incurred in or 
aggravated by the Veteran's active military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  A left leg injury was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  A left foot injury was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  A chronic disability manifested by impaired vision was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  GERD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

6.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have to been incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  Heart disease was not incurred in or aggravated by active 
service and may not be presumed to have to been incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

8.  A chronic disability due to excision affecting the right 
hand and wrist was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

9.  Tinea pedis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

10. Tinea cruris was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

11. Chronic disability manifested by headaches was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated March, June, August and September 
2007, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of 
information and evidence necessary to substantiate his 
claims, information and evidence that VA would seek to 
provide, and information and evidence that the Veteran was 
expected to provide.  In addition, the correspondence 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any defects 
as to the timeliness of the statutory and regulatory notice 
are rendered moot because the Veteran's claims have been 
fully developed and re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  All identified and available service treatment 
records and medical examination reports, and VA and private 
treatment records, have been secured.  The Veteran was 
medically examined by VA pertinent to his claims for 
prostatitis, erectile dysfunction, tinea pedis, eczema, and 
pes planus.  The Veteran has not been accorded VA 
examinations pertinent to his claims for arthritis of the 
right hand, left leg injury, left foot injury, chronic 
disability manifested by vision, GERD, hypertension, heart 
disease, chronic disability manifested by excision of the 
right hand and wrist, and chronic disability manifested by 
headaches.  With respect to such claims, an examination for 
the purpose of obtaining a nexus opinion is not needed.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the Veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R.  § 3.159(c)(4).  Because these conditions have not 
been met, as will be discussed below, VA examinations are not 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

There is no medical evidence that the Veteran currently has 
arthritis of the right hand, left leg injury, left foot 
injury, chronic disability manifested by impaired vision, 
GERD, hypertension, heart disease, chronic disability 
manifested by excision of the right hand and wrist, and 
chronic disability manifested by headaches that emanates from 
service.  Consequently, the Veteran has not presented 
evidence indicating a nexus between such current claimed 
disorders and service.  Thus, there exists no reasonable 
possibility that VA examinations would result in findings 
favorable to the Veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Given these 
facts, it appears that all available records have been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection Claims

In order for service connection to be granted for the 
Veteran's claimed disorders the facts must establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  In the 
absence of a presumption, in order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

It is noted that the Board has reviewed all of the evidence 
in the Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate.

A.	Arthritis of the Right Hand

The Veteran contends that he has arthritis of the right hand 
related to his military service.  Review of his service 
treatment records reveals no history, complaints, treatment, 
or diagnosis of arthritis of the right hand.  In June 1984, 
near the time of his retirement from military service, the 
Veteran indicated in his Report of Medical History that he 
did not have swollen or painful joints, but he did not know 
if he had arthritis, rheumatism, or bursitis, or bone, joint 
or other deformity.  However, on clinical evaluation, at that 
same time, the Veteran's upper extremities were reported as 
normal, and no defects of the right hand or diagnosis of 
arthritis were noted.  

Post-service, VA and private treatment records contained in 
the claims folder, reveal no treatment for or diagnosis of a 
disorder of the right hand, including arthritis.  When the 
Veteran filed his claim for service connection for 
"Arthritis in hands" in June 2007, he noted that he was not 
presently being treated for the claimed disorder, but that he 
was taking non-prescription, over-the-counter medications.

As to the Veteran's claim that he currently has arthritis of 
the right hand, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well. Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).

Here, while the Veteran may feel that his disorder is related 
to his service, as a lay person he is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Based on the foregoing, the Board finds that service 
connection for arthritis of the right hand is not warranted 
and the claim must be denied.  The Veteran has not been 
diagnosed with arthritis of the right hand or with any right 
hand disorder, including arthritis, and without a current 
diagnosis, a claim for entitlement to service connection 
cannot be sustained.  See Brammer, 3 Vet. App. at 225 (1992).  
The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 144.  Therefore, without a current 
diagnosis of arthritis of the right hand, the Veteran lacks 
the evidence necessary to substantiate a claim for service 
connection.

B.	Left Leg and Foot Injuries

The Veteran contends that his left leg and foot were injured 
in service when he was struck by a fork lift.  Service 
treatment records do not record such injuries as due to the 
Veteran being struck by a fork lift.  Service treatment 
records, do however, show a single entry dated in September 
1963 (prior to entering military service in December 1963) 
that references an "injured leg."  Further, a treatment 
note dated in November 1964 indicates the Veteran was still 
complaining of numbness in the lower part of his leg.  
Physical examination was negative.  The impression was 
superficial nerve injury.  In addition, in regard to the left 
leg, a service treatment record dated in April 1966 shows the 
Veteran had a mild contusion of the left patella.  Service 
treatment records are devoid of any complaints, treatment or 
diagnosis for a left foot injury.  At the time of his 
retirement medical examination in June 1984, there were no 
abnormalities noted that were associated with a left leg or 
foot injury.  In his report of medical history, at the time 
of the June 1984 medical examination, he indicated that he 
had no swollen or painful joints, cramps in the legs, or 
trick or locked knee.  He did indicate that he had had foot 
trouble.

A review of VA and private treatment records reveal no 
history, complaints, treatment or diagnosis for any left leg 
disorder.  This is evidence that impairments of the leg shown 
in-service were acute and transitory and appear to have 
resolved with no residual disability given that the remaining 
service treatment records are negative for any complaints or 
findings of a left leg disorder and the retirement 
examination of the lower extremities was normal.  In further 
support of this conclusion, the Board notes that there is no 
competent medical evidence showing a post-service diagnosis 
of a left leg disorder and without a current diagnosis, a 
claim for entitlement to service connection cannot be 
sustained.  Id.

With regard to the claimed left foot injury, in a June 2006 
private treatment record, it was noted that the Veteran 
complained of left foot pain and thought it may have been 
gout.  Examination findings revealed there was left foot pain 
-plantar fasciitis, it was recommended that arch support be 
used.  There is no indication that this reference to left 
foot pain is related to the Veteran's military service.  
Service treatment records and objective medical examination 
at the time of the Veteran's retirement from service are 
negative for any disorder associated with a left foot injury 
in service.

Furthermore, in this case, the Veteran has not provided any 
assertion as to a continuity of symptomatology between a left 
leg injury and service or a left foot injury and service, and 
there is no evidence whatsoever linking these disorders to 
service.  The only evidence providing a nexus between the 
Veteran's claimed left leg and foot injuries are the 
Veteran's own contentions.  The Board observes, however, that 
he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu , 2 Vet. 
App. 492; see Buchanan, 451 F.3d at 1335; 
Jandreau, 492 F. 3d 1372; Layno, 6 Vet. App. at 470; Barr, 21 
Vet. App. 303; Robinson, 557 F.3d 1355.  Therefore, the 
Veteran's claims for left leg and foot injuries must be 
denied as there is no objective evidence relating such 
disorders to service.

C.	Chronic Disability Manifested by Impaired Vision

The Veteran claims he has a disability associated with his 
vision for which he seeks service connection.  Service 
treatment records are negative for any abnormalities with 
respect to the Veteran's vision.  The record contains a 
number of medical examination reports, which indicate the 
Veteran's vision was normal throughout his periods of 
service.  The retirement medical examination report of June 
1984 showed his vision to be 20/20 for distant and near 
vision.  In his June 1984 Report of Medical History the 
Veteran noted that he has eye trouble when reading for long 
periods.  The examiner at that time noted "some blurred 
vision with reading stable."

Post service in December 2002, the Veteran had an annual 
physical examination by a private physician.  It was noted 
that the Veteran seemed to be doing quite well and he denied 
any problems or complaints at that time.  Specifically, he 
denied any blurred vision, redness or pain of the eyes.  As 
such, the Veteran's record is silent for a current diagnosis 
of any chronic disability manifested by vision.  See 
Degmetich, 104 F. 3d 1328; see also Gilpin, 155 F.3d 1353; 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  
Therefore, without a current diagnosis of a chronic 
disability manifested by vision, the Veteran lacks the 
evidence necessary to substantiate a claim for service 
connection.

The Board notes that the in-service examiner's confirmation 
of some blurred vision with reading is tantamount to 
refractive error of the eyes.  For purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are congenital or developmental defects and are not a disease 
or injury within the meaning of applicable legislation.  In 
the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, as these 
are not diseases or injuries within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractive errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990).

As to the Veteran's claim that he currently has a chronic 
disability manifested by vision that is related to service, 
the Board does not find that the Veteran is competent to 
determine the etiology of his claimed disorder.  While the 
Veteran is competent to report the details such as blurred 
vision, the Veteran has not been shown to be competent to 
link his claimed disorder to either of his periods of active 
service.  See Espiritu, 2 Vet. App. at 495; see Buchanan, 451 
F.3d at 1335; 
Jandreau, 492 F. 3d 1372; Layno, 6 Vet. App. at 470; Barr, 21 
Vet. App. 303; Robinson, 557 F.3d 1355.  Therefore, although 
the statements of the Veteran offered in support of his claim 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorder and 
his periods of service.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran 
does not have a current diagnosis of a chronic disability 
manifested by vision and consequently, service connection for 
a chronic disability manifested by vision is denied.

D.	GERD

Service treatment records show that in March 1965 the Veteran 
was seen in the dispensary with complaints of precordial 
pain; the impression was gastric distention.  When the 
Veteran was examined in June 1984, near the time of his 
retirement from military service, there were no complaints 
regarding his digestive system.  The Report of Medical 
Examination showed a normal abdomen and viscera.

A post-service private physical examination conducted in 
December 2002 shows an essentially normal gastrointestinal 
examination.  At that time the Veteran denied any nausea, 
vomiting, heartburn, diarrhea, constipation, abdominal pain 
or blood in his stools.  There was no assessment rendered 
regarding the Veteran's digestive system.  Private physical 
examination in July 2003 revealed a soft, non-tender, non-
distended abdomen with good bowel sounds.  CT [computed 
tomography] of the abdomen taken in February 2006 show a 
right renal cyst, probable duodenal diverticula and 
diverticulosis predominantly involving the transverse colon 
and descending colon.  When the Veteran filed his claim for 
service connection for "GERD/Hiatal hernia" in June 2007, 
he noted that he was not presently being treated for the 
claimed disorder, but that he was taking non prescription, 
over-the-counter medications.

Based on the foregoing, the Board finds that service 
connection for GERD, claimed as hiatal hernia is not 
warranted.  The Veteran has not been diagnosed with any such 
disorder and without a current diagnosis, a claim for 
entitlement to service connection cannot be sustained.  See 
Degmetich, 104 F. 3d 1328; see also Gilpin, 155 F.3d 1353; 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  
The Board notes that findings from the 2006 CT of the abdomen 
have not been shown to be medically related to the impression 
of gastric distention noted in service.  

Moreover even if a disability were present, while the Veteran 
may feel that his disorder is related to his service, as a 
lay person he is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  See Espiritu, 2 Vet. App. at 495; see 
Buchanan, 451 F.3d at 1335; Jandreau, 492 F. 3d 1372; Layno, 
6 Vet. App. at 470; Barr, 21 Vet. App. 303; Robinson, 557 
F.3d 1355.  Therefore, the Veteran's claim for GERD must also 
be denied as there is no objective evidence relating the 
claimed disorder to service.

E.	Hypertension and Heart Disease

The Veteran contends that he has high blood pressure as a 
result of consuming foods during military service that had a 
high salt content.  He also contends that he has suffered 
severely from heart disease directly related to very poor 
menu selections during his periods of military service.  The 
Veteran's service treatment records are silent for any 
history, complaints, treatment or diagnosis of hypertension 
or high blood pressure, or heart disease.  The Veteran's 
blood pressure reading, noted in the November 1963 service 
entrance examination, was 118/72.  Throughout his military 
service, his recorded blood pressure readings were normal, 
including the blood pressure reading taken during his 
retirement examination, which was reported to be 110/60.  In 
addition, the retirement medical examination reveals no 
abnormalities of the heart.

Post-service in December 2002, the Veteran had a private 
annual physical examination.  He reported that he had 
hypertension.  His blood pressure reading at that time was 
132/80.  The examiner concluded, with an assessment of 
hypertension.  At that same examination, the Veteran had a 
normal cardiovascular examination.  He denied any chest pain, 
palpitations or edema.  In a July 2003 follow-up examination 
with the same physician who conducted the December 2002 
annual physical examination, the Veteran reported that he has 
had high blood pressure for several years.  His blood 
pressure reading at that time was 150/94.  The assessment was 
hypertension.  Private treatment records show diagnoses of 
heart disease.  Thus, the Board finds current diagnoses both 
of hypertension and heart disease.

Nevertheless, competent evidence of record does not indicate 
these disabilities were incurred during military service, or 
manifested to a compensable degree within a year thereafter.  
The Board also observes that the Veteran's private medical 
records first reflect a diagnoses of hypertension and/or 
heart disease no earlier than 2002, approximately eighteen 
years after service separation.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, no medical expert has suggested the Veteran's 
hypertension or heart disease began during military service 
or within a year thereafter.  In the absence of competent 
evidence of a nexus between current diagnoses of hypertension 
and heart disease, and a disease or injury incurred during 
military service or within a year thereafter, service 
connection for hypertension and heart disease must be denied.

The Veteran himself has alleged that his hypertension and 
heart disease are related to military service.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence. Espiritu, 2 Vet. App. at 495.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 492 
F.3d 1372; see also Buchanan, 451 F.3d 1331.  However, 
hypertension and heart disease are complex disorders which 
require specialized training for a determination as to 
diagnosis and causation, and they are therefore not 
susceptible of lay opinions on etiology, and the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  Accordingly, entitlement to service connection for 
hypertension and heart disease is denied.

F.	 Right Hand and Wrist

Service treatment records show that in November 1981 the 
Veteran was seen at an in-service health clinic with 
complaints of a small sore to the right wrist without injury.  
Objective examination showed a sore over the lateral right 
wrist and a slight red streak.  The assessment was possible 
infection.  At the time of his retirement medical examination 
in June 1984 noted was a scar of the right wrist.  No other 
abnormalities about the Veteran's right hand and or right 
wrist were noted.  

A review of VA and private treatment records reveal no 
history, complaints, treatment or diagnosis for a chronic 
disability manifested by excision of the right hand and 
wrist, including scar.  This is evidence that any disorder of 
the right hand and wrist, including scar shown in-service was 
acute and transitory and resolved with no residual disability 
given that the remaining service treatment records are 
negative for any complaints or findings of a chronic 
disability manifested by excision of the right hand and wrist 
and the retirement examination revealed no abnormalities of 
the right hand and or right wrist, except indicating a scar 
of the right wrist.  In further support of this conclusion, 
the Board notes that there is no competent medical evidence 
showing a post-service diagnosis of chronic disability 
manifested by excision of the right hand and wrist, including 
scar and without a current diagnosis, a claim for entitlement 
to service connection cannot be sustained.  See Degmetich, 
104 F. 3d 1328; see also Gilpin, 155 F.3d 1353; Brammer, 3 
Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  

Furthermore, in this case, the Veteran has not provided any 
assertion as to continuity of symptomatology between a 
chronic disability manifested by excision of the right hand 
and wrist and service, and there is no evidence whatsoever 
linking the same to service.  The only evidence providing a 
nexus between the Veteran's claimed disability manifested by 
excision of the right hand and wrist is his contention.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
disorder.  See Espiritu, 2 Vet. App. at 495; see Buchanan, 
451 F.3d at 1335; Jandreau, 492 F. 3d 1372; Layno, 6 Vet. 
App. at 470; Barr, 21 Vet. App. 303; Robinson, 557 F.3d 1355.  
Therefore, the Veteran's claim for a chronic disability 
manifested by excision of the right hand and wrist must be 
denied.  

G.	Tinea Pedis and Tinea Cruris

The records show that the Veteran had tinea pedis and tinea 
cruris in service.  On VA medical examination in February 
2008, the examiner noted review of the claims folder.  During 
the examination, the Veteran reported that he has been 
plagued with chronic athlete's foot since 1963.  He also 
reported that he developed a rash in his groin in the early 
1970's.  He stated that while on active duty he was treated 
with hydrocortisone creams.  He stated that he was never able 
to resolve himself of the rash.  Following an objective 
physical examination, the examiner diagnosed tinea pedis and 
tinea cruris and expressed his opinion that it is less likely 
than not that the current tinea pedis and tinea cruris were 
caused by or a result of skin conditions while on active 
duty.  The examiner's rationale was that skin infections such 
as fungus do not last for decades.  They require certain 
physical conditions (obesity, hygiene, diabetes, etc.) or 
familial predisposition (sweating, skin type) to occur.  Once 
resolved, that infection is gone.  New infections are not 
related to the previous infections.  

The Board finds that this examination that the Veteran was 
provided is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  The Board also assigns high probative 
value to this report.  Specifically, the examiner had the 
claims folder for review, discussed the findings in the 
claims folder, obtained a reported history from the Veteran, 
conducted a complete examination and provided an opinion and 
supporting rationale.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

Additionally, no medical expert has suggested the Veteran's 
tinea pedis and tinea cruris began during military service.  
In fact, the VA examiner found that the Veteran's current 
diagnoses of tinea pedis and tinea cruris are not related to 
his military service.  In the absence of competent evidence 
of a nexus between current diagnoses of tinea pedis and tinea 
cruris and a disease or injury incurred during military 
service, service connection for tinea pedis and tinea cruris 
must be denied.

The Veteran himself has alleged that his tinea pedis and 
tinea cruris began during military service.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu, 2 Vet. App. at 495.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 492 
F.3d 1372; see also Buchanan, 451 F.3d 1331.  However, tinea 
pedis and tinea cruris are not susceptible of lay opinions on 
etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.


H.	Headaches

The Veteran contends that he currently has headaches that 
began in service, during a time in 1968 when he worked 
clearing grass, weeds and other rubbish from places where 
powder had been sprayed.  He stated that "The powder that 
was sprayed ...caused me to have terrible head-aches."  He 
further stated that while on active duty he was issued 
aspirins to stop the headaches and after service, he 
continued taking aspirin to treat his headaches.

Service treatment records show that in November 1983 the 
Veteran complained of headache and dizziness associated with 
viral syndrome.  Further service treatment records are devoid 
of history, complaints, treatment and diagnosis of headache.  
The medical examination near the time of the Veteran's 
retirement in June 1984 shows no abnormalities of the head.

At his December 2002 annual complete physical by his private 
physician.  It was noted that the Veteran seemed to be doing 
quite well and he denied any problems or complaints.  On 
neurologic examination he specifically denied headaches.  As 
such, the Veteran's record is silent for a current diagnosis 
of any chronic disability manifested by headache.  Therefore, 
without a current diagnosis of a chronic disability 
manifested by headache, the Veteran lacks the evidence 
necessary to substantiate a claim for service connection.  
See Degmetich, 104 F. 3d 1328; see also Gilpin, 155 F.3d 
1353; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 
144.

Furthermore, in this case, the Veteran's assertion as to a 
continuity of symptomatology between a chronic disability 
manifested by headache and service is not supported by the 
record.  There is no current diagnosis of headache or a 
chronic disability manifested by headaches shown in the 
record; and there is no evidence whatsoever linking headache 
or a chronic disability manifested by headaches to service.  
The only evidence providing a nexus between the Veteran's 
claimed chronic disability manifested by headache is his 
contention.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu, 2 Vet. App. at 495; 
see Buchanan, 451 F.3d at 1335; Jandreau, 492 F. 3d 1372; 
Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. 303; Robinson, 
557 F.3d 1355.  Therefore, the Veteran's claim for a chronic 
disability manifested by headache must be denied.

In conclusion, the preponderance of the evidence is against 
the award of service connection for arthritis of the right 
hand, left leg injury, left foot injury, chronic disability 
manifested by vision, GERD, hypertension, heart disease, 
chronic disability manifested by excision of the right hand 
and wrist, tinea pedis, tinea cruris and chronic disability 
manifested by headaches, as these disabilities have not been 
shown to have been incurred during military service, or, in 
the case of arthritis, hypertension and heart disease, within 
a year after service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeals.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for arthritis of the right hand is denied.

Service connection for left leg injury is denied.

Service connection for left foot injury is denied.

Service connection for chronic disability manifested by 
vision is denied.

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for hypertension is denied.

Service connection for heart disease is denied.

Service connection for chronic disability manifested by 
excision of the right hand and wrist is denied.

Service connection for tinea pedis is denied.

Service connection for tinea cruris is denied.

Service connection for chronic disability manifested by 
headaches is denied.


REMAND

Subsequent to his retirement physical examination in June 
1984, the Veteran was seen at the family practice clinic with 
complaints of swelling in the left third finger, proximal 
interphalangeal (PIP) joint for several days.  It was noted 
that he had a history of trauma several years ago.  On 
objective examination he had full range of motion with 
minimal tenderness in the left third PIP joint.  It was 
further noted that the joint capsule was thickened (probably 
chronic).  The assessment was arthralgias.  

A review of VA and private treatment records contained in the 
claims folder, reveal no treatment for or diagnosis of a 
disorder of the hands, including arthritis.  When the Veteran 
filed his claim for service connection for "Arthritis in 
hands" in June 2007, he noted that he was not presently 
being treated for the claimed disorder, but that he was 
taking non prescription, over-the-counter medications.  In 
light of the in-service findings related to the left hand, 
and the Veteran's own competent statements as to continuity 
of symptomatology, the Board finds that a VA examination and 
accompanying opinion is necessary to determine the etiology 
of any current disorder of the left hand, including 
arthritis.  McLendon, 20 Vet. App. 79.

Regarding the issue of entitlement to service connection for 
a bilateral pes planus, the Board concludes that further 
development is necessary to adjudicate the claim.  
Specifically, the Veteran's service treatment records 
indicate that pes planus was observed at his entrance 
physical examination in November 1963.  The Veteran had a VA 
examination in February 2008.  He reported increased pain 
related to pes planus and attributed it to wearing boots 
while on active duty.  On examination of his feet he had a 
significant pes planus deformity bilaterally.  As the 
Veteran's pes planus pre-existed service, the examiner failed 
to express an opinion as to whether the Veteran's pes planus 
was permanently aggravation during service.  The Board finds 
that a remand is necessary to accord the Veteran another 
examination to determine whether the disability was 
permanently aggravated during service beyond its natural 
progression.  Temporary flare-ups are not considered a 
permanent worsening of the condition.

With regard to the claim for service connection for 
prostatitis, service treatment records show the Veteran was 
diagnosed with prostatitis.  VA examination in February 2008 
reveals the Veteran's complaints of urinary difficulty and 
frequency.  The Veteran also reported that he suffers from a 
great deal of prostate infections and has an elevated 
prostate-specific antigen (PSA).  On examination the 
Veteran's PSA was 9.35 and urinalysis was negative.  The 
examiner diagnosed an elevated PSA and commented that he 
could not say the cause without resorting to mere 
speculation.  Also noted was "Not caused by or related to 
military service."  The Board finds this VA examination 
inadequate for rating purposes.  The examiner was requested 
to provide an opinion as to whether the Veteran's prostate 
condition is due to prostatitis in service.  The examiner did 
not provide any such opinion but commented that he could not 
state the cause of the Veteran's elevated PSA without 
resorting to mere speculation.  Further, it is not clear what 
the examiner is referring to with the comment "Not caused by 
or related to military service."  The underlying basis of 
that opinion was not adequately explained.  VA examiner's 
opinion essentially constitutes "non-evidence" and weighs 
neither for nor against the claim.  See Fagan v. Shinseki, 
573 F.3d 1282 (Fed. Cir. 2009) and is therefore inadequate 
for rating purposes.  When medical evidence is not adequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with an appropriately 
qualified health care professional to 
determine the nature and etiology of the 
Veteran's left hand disorder to include 
arthritis.  The claims folder must be 
provided to the examiner for review of 
pertinent documents therein and review of 
such should be reflected in the 
examination report.

The examiner should solicit a detailed 
history of the Veteran's symptoms during 
active service and the continuation of any 
such symptoms/diagnoses after service.

The examiner should perform any and all 
testing deemed necessary to appropriately 
evaluate the Veteran's left hand disorder.  
The examiner should render all appropriate 
diagnoses, and for any disability found 
state whether it is at least as likely as 
not (50 percent or greater likelihood) to 
have begun during service or as a 
consequence of service.

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any foot disorder found to be present, 
specifically pes planus.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any disability to the foot is related to 
or had its onset in service.

In the case of pes planus, since this 
disorder was observed upon his entry into 
active duty, the examiner should express 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran's pes planus 
was permanently aggravated by active duty 
service.

All findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a rationale. 

3.  Schedule the Veteran for an 
examination with an appropriately 
qualified health care professional to 
determine the nature and etiology of the 
Veteran's prostatitis.  The claims folder 
must be provided to the examiner for 
review of pertinent documents therein and 
review of such should be reflected in the 
examination report.

The examiner should solicit a detailed 
history of the Veteran's symptoms during 
active service and the continuation of any 
such symptoms/diagnoses after service.

The examiner should perform any and all 
testing deemed necessary to appropriately 
evaluate the Veteran's prostate disorder.  
The examiner should render all appropriate 
diagnoses, and for any disability found 
state whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current disorder is related to or 
is a consequence of prostatitis diagnosed 
in service.

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

4.  After completion of the above and any 
other development deemed necessary, the RO 
should then re-adjudicate the claims.  If 
any claim remains denied, the RO should 
issue an appropriate SSOC and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


